EXHIBIT 10

EMPLOYMENT AGREEMENT

        EMPLOYMENT AGREEMENT (this “Agreement”) dated as of April 17, 2003, by
and between ASSOCIATED BANC-CORP, a Wisconsin corporation (the “Company”), and
PAUL S. BEIDEMAN, an individual whose current primary residence is located at
368 Indian Town Road, Glenmoore, Pennsylvania 19343 (the “Executive”).

        WHEREAS, the Company and the Executive wish to enter into an employment
relationship on the terms and conditions set forth in this Agreement.

        Accordingly, the Company and the Executive hereby agree as follows:

1.     Employment, Acceptance, Duties and Location.

     1.1   Employment. Pursuant to the terms of this Agreement, the Company
hereby agrees to employ the Executive for the Term (as defined in Section 2) in
the capacity of Chief Executive Officer. At the first meeting of the Company’s
Board of Directors following the Company’s 2003 Annual Meeting of Shareholders
(the “2003 Annual Meeting”), the Company’s Board of Directors shall appoint the
Executive as a member of the Company’s Board of Directors to serve until the
Company’s 2004 Annual Meeting of Shareholders. Thereafter, during the Term, the
Company shall recommend to its shareholders that the shareholders elect the
Executive to the Company’s Board of Directors, but any such election shall be at
the discretion of the Company’s shareholders.

     1.2   Acceptance. The Executive hereby accepts such employment and agrees
to render the services described herein. During the Term, the Executive agrees
to serve the Company faithfully and to the best of the Executive’s ability, to
devote the Executive’s entire business time, energy and skill to such
employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests. Notwithstanding the foregoing, the Executive
may (i) make and manage passive personal business investments of his choice (in
the case of publicly-held corporations, such investments are not to exceed 5% of
the outstanding voting stock), (ii) serve in any capacity with any civic,
educational or charitable organization, or any trade association without seeking
or obtaining approval of the Company’s Board of Directors and (iii) subject to
the prior approval of the Company’s Board of Directors as required by the
policies and procedures of the Company, serve on the boards of directors of
other corporations, provided that the activities described in (i), (ii) and
(iii) above do no materially interfere or conflict with the performance of his
duties hereunder.

     1.3   Duties and Reporting Responsibilities. The Executive shall exercise
such authority, perform such duties and discharge such responsibilities as are
(i) reasonably associated with the position of Chief Executive Officer and (ii)
commensurate with the authority vested in the Executive’s position by the
Company’s charter and by-laws. In addition, the Executive shall perform such
additional duties as may be determined by the Company’s Board of Directors from
time to time, consistent with the authority, duties and responsibilities of
Executive’s position. In the performance of such duties, the Executive agrees to
adhere to the policies and procedures of the Company in existence from time to
time. The Executive shall only report to the Company’s Board of Directors and/or
any committee of the Company’s Board of Directors.

     1.4   Location. The duties to be performed by the Executive hereunder shall
be performed primarily at the Company’s offices in Green Bay, Wisconsin, subject
to reasonable travel requirements consistent with the nature of the Executive’s
duties from time to time on behalf of the Company. The Executive shall keep
Executive’s primary residence within a reasonable daily commute of the Green
Bay, Wisconsin area throughout the Term after relocating pursuant to the terms
of Section 3.13.

2.     Term of Employment. The term of the Executive’s employment under this
Agreement (the “Term”) shall commence on May 1, 2003, or such earlier date as
may be mutually agreed to by the Company and the Executive (the “Effective
Date”) and, unless earlier terminated pursuant to the provisions of Section 4,
shall end on the second anniversary of the Effective Date. Upon expiration of
the Term, unless his employment has been previously terminated, Executive shall
continue his employment with the Company on an “at will” basis.

3.     Compensation; Benefits.

      3.1   Salary and Signing Bonus.

           (i)     As compensation for all services to be rendered pursuant to
this Agreement, the Company agrees to pay to the Executive during the Term a
base salary (the “Base Salary”), payable in accordance with the Company’s
payroll policies, plans and practices, at the annual rate of (i) Six Hundred
Thousand Dollars ($600,000.00) for calendar year 2003, and (ii) Six Hundred
Sixty Thousand Dollars ($660,000.00) for calendar year 2004. Thereafter, during
the Term, the Base Salary shall be subject to review annually as determined by
the Company’s Board of Directors, provided that such Base Salary may not be
decreased during the Term except for changes generally applicable to the senior
executives of the Company. All payments of Base Salary or other compensation
hereunder shall be less such deductions or withholdings as are required by
applicable law and regulations.

          (ii)     To induce the Executive to accept employment with the
Company, the Company shall pay to the Executive, within a reasonable period of
time after the Company receives this Agreement executed by the Executive, a one
time signing bonus in the amount of One Hundred Thousand Dollars ($100,000.00)
(the “Signing Bonus”). Unless otherwise agreed to by the parties, if the
Executive does not commence employment with the Company by May 1, 2003, the
Executive shall repay to the Company, on or before May 8, 2003, the full gross
amount of the Signing Bonus.

     3.2   Annual Incentive Bonus. During the Term, the Executive shall be
eligible to receive annual incentive cash bonuses pursuant to the “Associated
Banc-Corp Incentive Compensation Plan” (as such may be modified from time to
time as generally applicable to senior executive officers of the Company, the
“Incentive Compensation Plan”) or an incentive compensation plan that is
comparable thereto (the “Comparable Annual Bonus Plan”). The term “Annual
Incentive Bonus” as used herein shall refer to annual incentive cash bonuses
payable under the Incentive Compensation Plan and/or the Comparable Annual Bonus
Plan. The Annual Incentive Bonus that Executive is eligible to receive for any
given year shall be subject to the terms and conditions of the Incentive
Compensation Plan and/or the Comparable Annual Bonus Plan and the separate
written agreements entered into between the Company and the Executive in respect
of any such Annual Incentive Bonus. With respect to the 2003 fiscal year of the
Company, the Executive is hereby guaranteed payment of an Annual Incentive Bonus
of at least $320,000.00. Provided the Executive achieves the performance goals
that are established by the Company’s Board of Directors for the Executive for
fiscal year 2004, the Executive shall be eligible to receive an Annual Incentive
Bonus of at least $462,000.00 for such year.

     3.3   Long Term Incentive Bonus. As an incentive for the long term success
of the Company, during the Term, the Executive shall be eligible to receive long
term incentive cash bonuses (each, a “Long Term Incentive Bonus”) pursuant to
the Incentive Compensation Plan. Each Long Term Incentive Bonus that Executive
is eligible to receive shall be subject to the terms and conditions of the
Incentive Compensation Plan and the separate written agreements entered into
between the Company and the Executive in respect of any such Long Term Incentive
Bonus. In the event the long term performance goals (established by the
Company’s Board of Directors) applicable to the Executive for the 2001-2003
fiscal year period are achieved, the Executive shall be entitled to receive an
award of $200,000.00, which amount shall be prorated to account for the passage
of time from January 1, 2003 to the Effective Date (payable in 2004 in
accordance with terms of the Incentive Compensation Plan). In the event the long
term performance goals (established by the Company’s Board of Directors)
applicable to the Executive for the 2003-2005 fiscal year period are achieved,
the Executive shall be entitled to receive an award of $200,000.00 for each
fiscal year comprising such fiscal year period (payable in 2006 in accordance
with the terms of the Incentive Compensation Plan). Notwithstanding the
foregoing, the Company’s obligation to provide the Long Term Incentive Bonuses
set forth in this Section 3.3 is subject to the approval of the Incentive
Compensation Plan by the Company’s shareholders at the Company’s 2003 Annual
Meeting.

     3.4   Stock Options. On or within a reasonable period of time after the
Effective Date, the Company shall grant the Executive an option to purchase
Fifty Thousand (50,000) shares of Company common stock (the “First Option”). In
addition, at such time during 2004 as is customary for the Company, the Company
shall grant the Executive an option to purchase an additional Fifty Thousand
(50,000) shares of Company common stock (the “Second Option” and together with
the First Option, the “Initial Options”). The Initial Options shall be subject
to the terms and conditions of the “Associated Banc-Corp 2003 Long-Term
Incentive Plan” (as such may be modified from time to time as generally
applicable to senior executives of the Company, the “Long-Term Incentive Plan”)
and/or the “Associated Banc-Corp Amended and Restated Long-Term Incentive Stock
Plan” (as such may be modified from time to time as generally applicable to
senior executives of the Company, the “Stock Plan”) and the separate written
option agreements entered into between the Company and the Executive in respect
of the Initial Options, which separate written option agreements shall set forth
the applicable exercise prices and vesting requirements. Thereafter, the
Executive shall be eligible to participate in further option grants on a basis
consistent with that applicable to other senior officers of the Company.

     3.5   Restricted Stock Award. On or within a reasonable period of time
after the Effective Date, the Company shall make a restricted stock award to the
Executive for an aggregate of 20,000 shares of the Company’s common stock (the
“Restricted Stock”). The Restricted Stock shall be subject to the terms and
conditions of the Long-Term Incentive Plan or, if the Long-Term Incentive Plan
is not approved by the Company’s shareholders at the 2003 Annual Meeting, the
Stock Plan and the separate written restricted stock agreement entered into
between the Company and the Executive in respect of the Restricted Stock. The
Restricted Stock shall vest as follows: (i) 10,000 shares on the third
anniversary of the Effective Date, (ii) 5,000 shares on the fourth anniversary
of the Effective Date, and (iii) 5,000 shares on the fifth anniversary of the
Effective Date.

     3.6   Performance Share Award. On or within a reasonable period of time
after the Effective Date, the Company shall make a restricted performance share
award to the Executive for an aggregate of 30,000 shares of the Company’s common
stock (the “Performance Shares”). The Performance Shares shall be subject to the
terms and conditions of the Long-Term Incentive Plan and the separate written
performance shares agreement entered into between the Company and the Executive
in respect of the Performance Shares, which separate written performance shares
agreement shall set forth the applicable performance measures. The separate
written performance shares agreement shall provide that if the Executive remains
employed by the Company as its Chief Executive Officer (or a position comparable
thereto) through December 31, 2005, the Performance Shares (or the applicable
portion thereof) will be payable to the Executive within a reasonable period of
time after December 31, 2005 (not later than 120 days after December 31, 2005)
in accordance with the following schedule and subject to the Executive’s
satisfaction of the following requirements: (i) 10,000 shares provided the
performance measures applicable to the Executive for calendar year 2003 are
satisfied, (ii) 10,000 shares provided the performance measures applicable to
the Executive for calendar year 2004 are satisfied, and (iii) 10,000 shares
provided the performance measures applicable to the Executive for calendar year
2005 are satisfied. Notwithstanding the foregoing, the Company’s obligation to
provide the restricted performance share award set forth in this Section 3.6 is
subject to the approval of the Long-Term Incentive Plan by the Company’s
shareholders at the 2003 Annual Meeting.

     3.7   Business Expenses. The Company shall pay or reimburse the Executive
for all reasonable expenses actually incurred or paid by the Executive during
the Term in the performance of the Executive’s services under this Agreement,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time.

     3.8   Vacation. During the Term, the Executive shall be entitled to
twenty-four (24) days of paid vacation on an annual basis, subject to the
applicable executive vacation policy as in effect from time to time.

     3.9   Benefits. During the Term, the Company shall provide to the Executive
such benefits as are provided to other comparable employees of the Company from
time to time, including, but not limited to, any health, disability or life
insurance benefits, pension benefits, profit sharing benefits, supplemental
retirement benefits, 401(k) savings plan or other benefits under employee
compensation or benefit policies, programs or plans, including, without
limitation, incentive compensation, stock option, restricted stock and
performance share plans, which the Company offers to other senior officers of
the Company, or to employees generally, and with respect to which the Executive
qualifies or in which the Executive is eligible to participate under rules
generally applicable to senior officers of the Company (and subject to any
preexisting conditions which may prevent such eligibility or qualification), all
in accordance with the terms and conditions of the applicable plans, policies or
programs. Nothing in this Agreement shall preclude the Company from terminating
or amending any such employee benefit plan, policy or program from time to time
and any such termination or amendment shall not constitute a termination or
breach of this Agreement for any reason whatsoever, provided such amendment or
termination is generally applicable to all similarly situated Company officers.

     3.10   Automobile. During the Term, the Company shall pay the Executive a
Class A automobile allowance in accordance with the terms and conditions of the
Company’s car allowance program as in effect from time to time. The Executive
shall pay and be solely responsible for all of the expenses of operating the
automobile, including gas, oil, liability and casualty insurance coverage,
repairs and maintenance.

     3.11   Country Club Membership. During the Term, the Company shall
reimburse the Executive for the initial entrance or initiation fee (provided
that the Executive shall not be reimbursed for any amounts that may be returned
to him upon exit from the country club, including, without limitation, any
equity portion of such initial entrance or initiation fee), if any, and for the
annual membership dues of one (1) country club of the Executive’s choice;
provided, however, such annual membership dues reimbursement shall not exceed
$10,000.00 and any reimbursable amounts under this Section 3.11 shall be
substantiated and documented by the Executive in accordance with the relevant
policies and procedures of the Company.

     3.12   Change of Control. The Executive shall be covered under the
Company’s “Change in Control Plan” as in effect from time to time for executives
at the Executive’s level (as such may be modified from time to time, the “Change
in Control Plan”). Notwithstanding the terms and conditions of the Change in
Control Plan with respect to the amounts and/or benefits payable to the
Executive, in the event the Executive is entitled to receive amounts and/or
benefits under the Change in Control Plan, the Company shall pay to the
Executive an amount equal to the sum of the Executive’s then current annual Base
Salary and the Executive’s then current target Annual Incentive Bonus,
multiplied by three (3), which amount shall be paid according to the terms of
the Change in Control Plan, including without limitation the Gross-Up provisions
of Section 3.06 thereof. In any case in which a payment or benefit under the
Change in Control Plan has been modified by this Agreement, such amount or
benefit shall be as provided under this Agreement and shall not be added to
amounts or benefits otherwise payable under the Change in Control Plan. Any
amounts and/or benefits payable or provided to the Executive under the Change in
Control Plan, as modified hereby, shall be in lieu of and not in addition to
amounts and/or benefits otherwise payable or provided under this Agreement. In
addition to any other benefits provided under the Change in Control Plan, as
modified hereby, upon a Change of Control (as defined in the Change in Control
Plan), any unvested Restricted Stock granted under Section 3.5 hereof and any
Performance Shares granted under Section 3.6 hereof shall immediately vest, and
any stock options granted under Section 3.4 hereof shall immediately vest and
become exercisable until the Executive’s date of termination.

     3.13   Relocation. The Company shall provide the Executive the following
relocation assistance (provided such assistance is used by the Executive within
a reasonable period of time either prior to or after the Effective Date), it
being agreed by the parties that such relocation assistance shall not include
any personal tax liability of the Executive:

          (i)     Reimbursement for the closing costs and related fees and all
transfer taxes customarily paid by sellers of residential real estate in the
Chester County, Pennsylvania area in connection with the sale of the Executive’s
residence located at 1 White Horse Meadows, Malvern, Pennsylvania 19355;
provided, however, such reimbursement shall in no event exceed $100,000.00 in
the aggregate (such costs, fees and transfer taxes must be substantiated and
documented by the Executive in accordance with the Company’s policies);

          (ii)     In the event the Executive sells his residence located at 1
White Horse Meadows, Malvern, Pennsylvania 19355 for an amount less than
$1,230,000.00 (the “Deficient Sale Price”), the Company agrees to pay the
Executive the difference between $1,230,000.00 and the Deficient Sale Price;
provided, however, such payment shall in no event exceed $100,000.00 (such
amount shall be substantiated and documented by the Executive in accordance with
the Company’s policies);

          (iii)     Reimbursement for costs related to the relocation of the
Executive’s household goods (such costs must be substantiated and documented by
the Executive in accordance with the Company’s policies); and

          (iv)     Reimbursement for (a) temporary housing in the Green Bay,
Wisconsin area and (b) any other matters related to the relocation of the
Executive, including personal travel expenses and realtor fees and/or closing
costs incurred by the Executive in connection with the purchase of a home by the
Executive in the Green Bay, Wisconsin area ((a) and (b) immediately preceding
are collectively, the “Reimbursable Additional Relocation Costs”); provided,
however, such Reimbursable Additional Relocation Costs shall in no event exceed
$25,000.00 in the aggregate (such fees and costs must be substantiated and
documented by the Executive in accordance with the Company’s policies).

4.     Termination.

      4.1   Termination Events.

          (i)     Executive’s employment, the Term and this Agreement shall
terminate immediately upon the death of the Executive.

          (ii)     Executive’s employment, the Term and this Agreement shall
terminate immediately upon the physical or mental disability of the Executive,
as determined by the Company’s Board of Directors in good faith based upon such
medical evidence as it deems necessary, whether totally or partially, such that
with or without reasonable accommodation the Executive is unable to perform the
Executive’s material duties, for a period of not less than one hundred and
eighty (180) consecutive days.

          (iii)     Unless otherwise determined by the disinterested members of
the Company’s Board of Directors, the Executive’s employment, the Term and this
Agreement shall terminate immediately upon notice of termination for “Cause.” As
used herein, “Cause” means (a) Executive’s conviction of, or plea of
nolo contendere to, a felony; (b) the willful and continued failure by the
Executive to substantially perform his duties with the Company after a written
demand for substantial performance is delivered to the Executive by the
Company’s Board of Directors in which the Company’s Board of Directors
determines that the Executive has not substantially performed his duties; (c)
the willful engaging by the Executive in misconduct which is materially damaging
to the Company, monetarily or otherwise; (d) actual or attempted theft or
embezzlement of the Company’s assets; (e) use of illegal drugs; (f) material
breach of this Agreement that the Executive has not cured within ten (10) days
after the Company has provided the Executive notice of the material breach; or
(g) Executive being the subject of a removal order or other order of any
regulatory authority having jurisdiction over the Company (including any
affiliate of the Company).

          (iv)     The Executive may immediately resign the Executive’s position
for “Good Reason” and, in such event, the Term shall terminate. As used herein,
“Good Reason” means without the Executive’s consent (a) a material diminution in
Executive’s duties, responsibilities or authority that the Company has not cured
within thirty (30) days after the Executive has provided the Company notice of
the alleged diminution; (b) reduction of Base Salary and benefits except for
changes generally applicable to the senior executives of the Company;
(c) exclusion from executive benefit/compensation plans; or (d) material breach
of this Agreement that the Company has not cured within thirty (30) days after
the Executive has provided the Company notice of the material breach.

          (v)     The Company may terminate the Executive’s employment thirty
(30) days following notice of termination without Cause given by the Company
and, in such event, the Term shall terminate. During such thirty (30) day notice
period, the Company may require that the Executive cease performing some or all
of the Executive’s duties and/or not be present at the Company’s offices and/or
other facilities.

          (vi)     The Executive may voluntarily resign the Executive’s position
effective thirty (30) days following notice to the Company of the Executive’s
intent to voluntarily resign without Good Reason and, in such event, the Term
shall terminate. During such thirty (30) day notice period, the Company may
require that the Executive cease performing some or all of the Executive’s
duties and/or not be present at the Company’s offices and/or other facilities.

          (vii)     The date upon which Executive’s employment and the Term
terminate pursuant to this Section 4.1 shall be the Executive’s “Termination
Date” for all purposes of this Agreement.

      4.2   Payments Upon a Termination Event.

          (i)     Following any termination of the Executive’s employment, the
Company shall pay or provide to the Executive, or the Executive’s estate or
beneficiary, as the case may be, (a) Base Salary earned through the Termination
Date; (b) the balance of any awarded but as yet unpaid, Annual Incentive Bonus,
Long Term Incentive Bonus or other incentive awards for any calendar year prior
to the calendar year during which the Executive’s Termination Date occurs; (c) a
payment representing the Executive’s accrued but unused vacation; (d) any
vested, but not forfeited, benefits on the Termination Date under the Company’s
employee benefit plans in accordance with the terms of such plans; (e) vested
stock options in accordance with the terms of the applicable plan or plans; and
(f) benefit continuation and conversion rights to which the Executive is
entitled under the Company’s employee benefit plans.

          (ii)     Following a termination by the Company without Cause or by
the Executive for Good Reason during the Term, the Company shall pay or provide
to the Executive, in addition to the payments in Section 4.2(i) above, (a) Base
Salary at the rate in effect on the Termination Date, payable monthly following
the Termination Date and continuing for twenty-four (24) months thereafter; (b)
his prorated Annual Incentive Bonus for the year in which such termination
occurs and his entire target Annual Incentive Bonus for the immediately
succeeding year (which shall be an amount equal to the product of the
Executive’s Annual Incentive Bonus for the year in which such termination occurs
multiplied by 105%), which amounts shall be paid in accordance with the terms
and conditions of the Incentive Compensation Plan; (c) 10,000 shares of the
Restricted Stock awarded to the Executive under Section 3.5 hereof; (d)
notwithstanding the requirement that the Executive remain employed by the
Company as its Chief Executive Officer (or a position comparable thereto)
through December 31, 2005, any Performance Shares awarded under Section 3.6
hereof that are otherwise payable as of the Termination Date as a result of the
satisfaction of the applicable performance measures; and (e) two (2) years of
continued health and welfare benefit plan coverage following the Termination
Date (excluding any additional vacation accrual or sick leave) at active
employee levels and active employee cost. Notwithstanding any other provision of
this Agreement, as consideration for the pay and benefits that the Company shall
provide the Executive pursuant to this Section 4.2(ii), the Executive agrees
that he shall execute and provide to the Company an enforceable waiver and
release agreement in the form attached to this Agreement as Exhibit A.

     4.3   Termination of Executive After the Expiration of the Term. Unless
otherwise agreed to by the parties, if the Executive’s employment is terminated
by the Company after the expiration of the Term and without Cause, the Company
shall pay or provide to the Executive (i) Base Salary at the rate then in
effect, payable monthly following such termination and continuing for twelve
(12) months thereafter; (ii) 10,000 shares of the Restricted Stock awarded to
the Executive under Section 3.5 hereof, unless a greater number of shares of the
Restricted Stock have already vested under the separate written restricted stock
agreement entered into between the Company and the Executive in respect of the
Restricted Stock, in which case such separate written restricted stock agreement
shall control; and (iii) notwithstanding the requirement that the Executive
remain employed by the Company as its Chief Executive Officer (or a position
comparable thereto) through December 31, 2005, any Performance Shares awarded
under Section 3.6 hereof that are otherwise payable as of the date of such
termination as a result of the satisfaction of the applicable performance
measures. The Executive shall not be entitled to receive any other payments
whatsoever in connection with any termination of his employment after the Term,
unless otherwise required by law or provided in the various benefit plans of the
Company. Notwithstanding any other provision of this Agreement, as consideration
for the pay and stock that the Company shall provide the Executive pursuant to
this Section 4.3, the Executive agrees that he shall execute and provide to the
Company an enforceable waiver and release agreement in the form attached to this
Agreement as Exhibit A.

5.     Protection of Confidential Information.

     5.1   Definition of Confidential Information. For the purposes of this
Agreement, the term “Confidential Information” shall mean, but shall not be
limited to, any technical or non-technical data, list of accounts, formulae,
compilations, programs, devices, methods, techniques, procedures, manuals,
financial data, business plans, lists of actual or potential customers and their
respective information or data, lists of executives, and any information
regarding the Company’s services, products, marketing or database, or that of
any affiliate of the Company, which is not generally known to the public and
which was developed during the period that Executive is employed by the Company.
The Company and Executive acknowledge and agree that such Confidential
Information is extremely valuable to the Company and shall be deemed to be a
“trade secret” under applicable law, regardless of whether it would otherwise be
so treated under applicable law. For the purposes of this Section 5.1, such
information is “not generally known to the public” if it is not generally known
to third parties who can obtain economic value from its disclosure and use, and
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy or confidentiality. In the event that any part of the
Confidential Information becomes generally known to the public through
legitimate origins (other than by the breach of this Agreement by Executive or
by other misappropriation of the Confidential Information), that part of the
Confidential Information shall no longer be deemed Confidential Information for
the purposes of this Agreement, but Executive shall continue to be bound by the
terms of this Agreement as to all other Confidential Information.

     5.2   Non-Disclosure of Confidential Information. Except as required in the
faithful performance of Executive’s duties hereunder, and except as otherwise
required by law, Executive will not during his employment with the Company, or
for a period of one (1) year (or the Noncompetition Period (as defined below),
if greater) following the Executive’s termination of employment with the Company
for any reason, in any form or manner, directly or indirectly, divulge, disclose
or communicate to any person, entity, firm, corporation or any other third
party, or utilize for Executive’s personal benefit or for the benefit of any
competitor of the Company, any Confidential Information.

     5.3   Delivery Upon Termination. Upon termination of Executive’s employment
with the Company for any reason, Executive shall promptly deliver to the Company
all correspondence, files, electronic/digital records, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, and any
other documents or data concerning the Company’s services, products, customers,
database, business plan, marketing strategies, or processes and/or which
contains Confidential Information, together with all other property of the
Company or any affiliate of the Company in Executive’s possession, custody or
control.

6.     Noncompetition. Executive agrees to refrain from engaging in any
Competitive Activity (as defined below) in the States of Wisconsin, Illinois and
Minnesota and any other state in which the Company develops plans to expand
their or their affiliates’ operations (the “Territory”) during the Executive’s
employment with the Company. Executive further agrees to refrain from engaging
in any Competitive Activity in the Territory following Executive’s termination
of employment with the Company for any reason for a period equal to the greater
of (i) one (1) year from the Termination Date or (ii) such period during which
the Executive is receiving monetary severance benefits under Section 4.2 hereof
(the “Noncompetition Period”). The term “Competitive Activity” as used herein,
shall mean any activity engaged in by the Executive (without the written consent
of the Company’s Board of Directors) in which the Executive owns an interest in,
participates in the management of, or acts as an advisor to, a consultant for or
an employee of, any business operation of any enterprise if such operation (a
“Competitive Operation”) engages in substantial and direct competition with any
business operation being actively conducted or developed by the Company or the
Company’s affiliates (a) during Executive’s employment with the Company or (b)
on the Termination Date. “Competitive Activity” shall not include (A) the mere
ownership of publicly traded securities in any enterprise not to exceed 5% of
the outstanding shares of ownership interests in such enterprise; or (B) the
participation in the management of, or acting as a consultant for or employee
of, any enterprise or any business operation thereof, other than in connection
with a Competitive Operation of such enterprise, provided that the Executive
does not furnish advice with respect to services, processes, customers, accounts
or methods of operation to any Competitive Operation of such enterprise or
otherwise assist any Competitive Operation of such enterprise. The Executive
acknowledges, agrees and stipulates that: (aa) the terms and provisions of this
Agreement are reasonable and constitute an otherwise enforceable agreement to
which the terms and provisions of this Section 6 are ancillary or a part of;
(bb) the consideration provided by the Company under this Agreement is not
illusory; and (cc) the consideration given by the Company under this Agreement
gives rise to the Company’s interest in restraining and prohibiting the
Executive from engaging in the employment and personal service activities
provided under this Section 6.

7.     Nonsolicitation. During the Executive’s employment with the Company and
for a period of one (1) year (or the Noncompetition Period, if greater)
following the Executive’s termination of employment with the Company for any
reason, the Executive agrees to refrain from: (i) soliciting any of the
Company’s or its affiliates’ customers except on behalf of the Company or an
affiliate of the Company, or direct any current or prospective customer to
anyone other than the Company or an affiliate of the Company for products or
services which the Company or an affiliate of the Company provides; (ii)
directly or indirectly influencing or soliciting any of the Company’s or its
affiliates’ employees to terminate their employment with the Company or an
affiliate of the Company or accept employment with any of the Company’s or its
affiliates’ competitors; and (iii) interfering with any of the Company’s or its
affiliates’ business relationships, including without limitation, those with
customers, suppliers, consultants, attorneys and other agents, whether or not
evidenced by written or oral agreements.

8.     Remedies.

     8.1   Injunctive Relief. In the event that Executive breaches any of the
terms of Section 5, Section 6 or Section 7 of this Agreement, Executive
stipulates that said breach will result in immediate and irreparable harm to the
business and goodwill of the Company and that damages, if any, and remedies at
law for such breach would be inadequate. In addition to such remedies, the
Company shall therefore be entitled to apply for and receive from any court of
competent jurisdiction an injunction to restrain any violation of Section 5,
Section 6 or Section 7 of this Agreement, and for such further relief as the
court may deem just and proper. In addition, Executive shall lose all rights to
receive any future payments under Section 4.2 or Section 4.3 of this Agreement
and the Change in Control Plan and shall promptly return to the Company all
payments previously received under Section 4.2 or Section 4.3 of this Agreement
and the Change in Control Plan.

     8.2   Continuing Obligation. Notwithstanding anything in this Agreement to
the contrary, the obligations, duties and liabilities of Executive pursuant to
Section 5, Section 6 and Section 7 of this Agreement are continuing, absolute
and unconditional and shall remain in full force and effect as provided herein.

     8.3   Modification or Partial Enforcement. Executive and the Company agree
that if any of the covenants set forth in Section 5, Section 6 or Section 7 of
this Agreement shall be deemed unenforceable or unreasonable as to scope,
activity, territory or duration, then any court of competent jurisdiction may
enforce such covenant partially in order to effect such lesser restriction as
said court shall deem reasonable.

9.     Notices. All notices, requests, consents and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally, one (1) day after sent
by overnight courier or three (3) days after mailed first class, postage
prepaid, by registered or certified mail, as follows (or to such other address
as either party shall designate by notice in writing to the other in accordance
herewith):

    If to the Company, to:

          Associated Banc-Corp
          1200 Hansen Road
          Green Bay, Wisconsin 54304
          Attention: General Counsel

    If to the Executive, to the Executive’s primary residence as reflected in
the records of the Company.

10.     General.

     10.1   Indemnification. During the Term and thereafter, the Company shall
(i) indemnify the Executive as set forth in Article XI of the Company’s Bylaws,
as such may be amended from time to time, and (ii) maintain at least
$10,000,000.00 of officers’ and directors’ liability insurance for the benefit
of the Company’s officers and directors, including the Executive.

     10.2   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Wisconsin applicable to
agreements made between residents thereof and to be performed entirely in
Wisconsin.

     10.3   Section Headings. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

     10.4   Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.

     10.5   Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise. The Company may assign its rights, together
with its obligations, hereunder (i) to any affiliate of the Company or (ii) to a
third party in connection with any sale, transfer or other disposition of all or
substantially all of any business to which the Executive’s services are then
principally devoted, provided that no assignment shall relieve the Company from
its obligations hereunder to the extent the same are not timely discharged by
such assignee.

     10.6   Counsel Fees. The Company shall reimburse the Executive for the
actual and reasonable legal expenses incurred by him in connection with the
preparation and negotiation of this Agreement; provided, however, such
reimbursement for legal expenses shall in no event exceed $5,000.00 (such
reimbursement shall be substantiated and documented by the Executive in
accordance with the Company’s policies).

     10.7   Survival. In addition to the rights and obligations of the parties
set forth in Section 5, Section 6 and Section 7 of this Agreement, the rights
and obligations of the parties set forth in Section 4.2(i) and Section 4.3 of
this Agreement shall survive any termination of this Agreement or the Term as
provided herein.

     10.8   Amendment or Waiver. This Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants hereof may
be waived, only by a written instrument executed by both of the parties hereto,
or in the case of a waiver, by the party waiving compliance. The failure of
either party at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.

     10.9   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall he deemed to be an original but all of which
together will constitute one and the same instrument.

     10.10   Legal Representation and Agreement Construction. The parties
acknowledge that this Agreement is the result of arm’s-length negotiations
between sophisticated parties each afforded the opportunity to utilize
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

11.     Free to Contract. The Executive represents and warrants to the Company
that as of both the date of this Agreement and the Effective Date Executive is
able freely to accept engagement and employment by the Company as described in
this Agreement and that there are no existing agreements, arrangements or
understandings, written or oral, that would prevent Executive from entering into
this Agreement, would prevent Executive or restrict Executive in any way from
rendering services to the Company as provided herein during the Term or would be
breached by the future performance by the Executive of Executive’s duties
hereunder, provided that the Company shall not require the Executive to use or
disclose any trade secrets of any third person. The Executive also represents
and warrants that no fee, charge or expense of any sort is due from the Company
to any third person engaged by the Executive in connection with Executive’s
employment by the Company hereunder, except as disclosed in this Agreement.

12.     Definition of Affiliate. As used herein, the term “affiliate” shall mean
and include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the Company or other
business entity in question.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  ASSOCIATED BANC-CORP

  By:
Name:
Title:

--------------------------------------------------------------------------------


EXHIBIT A

WAIVER AND RELEASE AGREEMENT

In consideration for the separation benefits to be provided to me under the
terms of the Employment Agreement by and between Associated Banc-Corp, a
Wisconsin corporation (the “Company”) and me, Paul S. Beideman, dated
________________, (the “Agreement”), I hereby acknowledge, understand and agree
under this Waiver and Release Agreement (the “Release”) to the following:

1.

In consideration of the foregoing, including, without limitation, payment to me
of the determined amounts under the Agreement, I unconditionally release the
Company and all of its partners, affiliates, parents, predecessors, successors,
assigns, officers, directors, trustees, employees, agents, administrators,
representatives, attorneys, insurers or fiduciaries, past, present or future
(collectively, the “Released Parties”) from any claims, actions, causes of
action, demands, obligations or damages of any kind arising from my employment
and the separation of that employment or otherwise, whether known or unknown to
me, I ever had or now have upon or by reason of any matter, cause or thing, up
to and including the day on which I sign this Release (the “Claims”).


2.

The Claims I am waiving include, but are not limited to, my selection for
termination, claims of wrongful discharge, Claims for the payment of any salary,
wages, bonuses or commissions, Claims under common law or any federal or state
statute, including, without limitation, Claims under any Wisconsin statute
covering alleged discriminatory employment practices; Claims under Title VII of
the Civil Rights Act of 1964, as amended; Claims under the Americans with
Disabilities Act; Claims under the Age Discrimination in Employment Act
(“ADEA”); all claims under the Fair Labor Standards Act; Claims under the
National Labor Relations Act; all claims under the Family and Medical Leave Act;
Claims under the Employee Retirement Income Security Act of 1974, as amended;
Claims relating to the Company’s intellectual property, confidential and
proprietary information and trade secrets, Claims of misrepresentation or
detrimental reliance, Claims for severance pay (other than for separation
benefits payable under the Agreement), Claims based on breach of contract,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence or any other claim
for any type of relief, whether federal, state or local, whether statutory,
regulatory or common law or otherwise. This Release does not apply to any Claims
I cannot waive as a matter of law.


3.

I intend this Release to be binding on my successors and I specifically (i)
waive any applicable law (and confirm that I have no claim under any law
providing rights to employees) and (ii) agree not to file or continue any Claim
in respect of matters covered by this Release. I further agree never to
institute any suit, complaint, proceeding, grievance or action of any kind at
law, in equity, or otherwise in any court of the United States or in any state,
or in any administrative agency of the United States or any state, county or
municipality, or before any other tribunal, public or private, against the
Company arising from or relating to my employment with or my termination of
employment from the Company and/or any other occurrences to the date of this
Release, other than a claim challenging the validity of this Release under the
ADEA.


4.

I am further waiving my right to receive money or other relief in any action
instituted by me or on my behalf by any person, entity or governmental agency.
Nothing in this Release shall limit the rights of any governmental agency or
your right of access to, cooperation or participation with any governmental
agency, including without limitation, the United States Equal Employment
Opportunity Commission. I further agree to waive my rights under any other
statute or regulation, state or federal, which provides that a general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known to him must
have materially affected his settlement with the debtor.


5.

In further consideration of the promises made by the Company in this Release, I
specifically waive and release the Company from all claims I may have as of the
date I sign this Release, whether known or unknown, arising under the ADEA. I
further agree that:


(A)  

My waiver of rights under this Release is knowing and voluntary and in
compliance with the Older Workers Benefit Protection Act of 1990 (“OWBPA”);


(B)  

I understand the terms of this Release;


(C)  

The consideration offered by the Company under the Agreement in exchange for the
signing of this Release represents consideration over and above that to which I
would otherwise be entitled, and that the consideration would not have been
provided had I not agreed to sign this Release and do not sign this Release;


(D)  

The Company is hereby advising me in writing to consult with an attorney prior
to executing this Release;


(E)  

The Company is giving me a period of twenty-one (21) days within which to
consider this Release;


(F)  

Following my execution of this Release, I have seven (7) days in which to revoke
this Release by written notice. An attempted revocation not actually received by
the Company prior to the revocation deadline will not be effective; and


(G)  

This entire Release shall be void and of no force and effect if I choose to so
revoke, and if I choose not to so revoke this Release shall then become
effective and enforceable.


  This Section 5 does not waive rights or claims that may arise under the ADEA
after the date I sign this Release. To the extent barred by the OWBPA, the
covenant not to sue contained in Section 3 does not apply to claims under the
ADEA that challenge the validity of this Release.


6.     To revoke this Release, I must send a written statement of revocation to:

          Associated Banc-Corp
          1200 Hansen Road
           Green Bay, Wisconsin 54304
          Attn: General Counsel

  The revocation must be received no later than 5:00 p.m. on the seventh day
following my execution of this Release. If I do not revoke, the eighth day
following my acceptance will be the “effective date” of this Release.


7.

I agree to cooperate fully with the Company, other Company affiliates, and their
legal counsel in connection with any disputes arising out of matters with which
I was directly or indirectly involved while serving as an employee of the
Company. This cooperation shall include, but shall not be limited to, meeting
with, and providing information to, the Company and its legal counsel,
maintaining the confidentiality of any past or future privileged communications
with the Company’s legal counsel (outside and in-house counsel), and making
myself available to testify truthfully by affidavit, in depositions, or in any
other forum on behalf of the Company.


8.

I acknowledge that I remain bound by, and reaffirm my intention to comply with,
continuing obligations under any agreements between myself and the Company, as
presently in effect, including, but not limited to, my confidentiality
obligations.


BY SIGNING THIS RELEASE, I ACKNOWLEDGE THAT: I HAVE READ THIS RELEASE AND
UNDERSTAND ITS TERMS; I HAVE HAD THE OPPORTUNITY TO REVIEW THIS RELEASE WITH
LEGAL OR OTHER PERSONAL ADVISORS OF MY OWN CHOICE; I UNDERSTAND THAT BY SIGNING
THIS RELEASE I AM RELEASING THE RELEASED PARTIES OF ALL CLAIMS AGAINST THEM; I
HAVE BEEN GIVEN TWENTY-ONE DAYS TO CONSIDER THE TERMS AND EFFECT OF THIS RELEASE
AND I VOLUNTARILY AGREE TO ITS TERMS.

SIGNED this ___________________ day of ___________________ 20___.

_________________________ Paul S. Beideman